PERSONAL INVESTMENTS AND INSIDER TRADING POLICY April 201 2 FRANKLIN TEMPLETON INVESTMENTS PERSONAL INVESTMENTS AND INSIDER TRADING POLICY (The Policy) (This Policy serves as a code of ethics adopted pursuant to Rule 17j-1 under the Investment Company Act of 1940 and Rule 204A-1 under the Investment Advisers Act of 1940) This document is the proprietary product of Franklin Templeton Investments. Any unauthorized use, reproduction or transfer of this document is strictly prohibited. Franklin Templeton Investments © 201 2 . All Rights Reserved. FRANKLIN TEMPLETON INVESTMENTS
